
	

113 S1483 IS: Oil Spill Technology and Research Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1483
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Oil Pollution Act of 1990 to establish the
		  Federal Oil Spill Research Committee, and to amend the Federal Water Pollution
		  Control Act to include in a response plan certain planned and demonstrated
		  investments in research relating to discharges of oil and to modify the dates
		  by which a response plan must be updated.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Technology and Research Act
			 of 2013.
		2.Federal oil
			 spill research committee
			(a)In
			 generalSection 7001 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2761) is amended to read as follows:
				
					7001.Federal oil
				spill research committee
						(a)EstablishmentThere
				is established a committee, to be known as the Federal Oil Spill Research
				Committee (referred to in this section as the
				Committee).
						(b)Membership
							(1)CompositionThe
				Committee shall be composed of—
								(A)at least 1
				representative of the National Oceanic and Atmospheric Administration;
								(B)at least 1
				representative of the United States Coast Guard;
								(C)at least 1
				representative of the Environmental Protection Agency;
								(D)at least 1
				representative of the Department of the Interior; and
								(E)at least 1
				representative of each of such other Federal agencies as the President
				considers to be appropriate.
								(2)ChairpersonThe
				Under Secretary of Commerce for Oceans and Atmosphere (referred to in this
				section as the Under Secretary) shall designate a Chairperson from
				among members of the Committee who represent the National Oceanic and
				Atmospheric Administration.
							(3)MeetingsAt
				a minimum, the members of the Committee shall meet once each quarter.
							(c)Duties of the
				committee
							(1)ResearchThe
				Committee shall—
								(A)coordinate a
				comprehensive program of oil pollution research, technology development, and
				demonstration among the Federal agencies, in cooperation and coordination with
				industry, institutions of higher education, research institutions, State
				governments, tribal governments, and other countries, as the Committee
				considers to be appropriate; and
								(B)foster
				cost-effective research mechanisms, including the cost sharing of
				research.
								(2)Reports on
				current state of oil discharge prevention and response capabilities
								(A)In
				generalNot later than 180 days after the date of enactment of
				the Oil Spill Technology and Research Act of
				2013, the Committee shall submit to Congress a report on the
				state of oil discharge prevention and response capabilities that—
									(i)identifies
				current research programs conducted by governments, universities, and corporate
				entities;
									(ii)assesses the
				current status of knowledge on oil pollution prevention, response, and
				mitigation technologies;
									(iii)assesses
				applicability and effectiveness of the prevention, response, and mitigation
				technologies under clause (ii) to each class of crude, bitumen crude, and
				diluted bitumen crude;
									(iv)establishes
				national research priorities and goals for oil pollution technology development
				relating to prevention, response, mitigation, and environmental effects;
									(v)identifies
				regional oil pollution research needs and priorities for a coordinated program
				of research at the regional level developed in consultation with the State and
				local governments and tribal governments;
									(vi)assesses the
				current state of discharge response equipment, and determines areas in need of
				improvement, including with respect to the quantity, age, quality, and
				effectiveness of equipment, or necessary technological improvements;
									(vii)evaluates—
										(I)regional Federal,
				State, tribal, and private vessel assets available for skim response;
				and
										(II)regional
				Federal, State, tribal, and private vessel assets available for general
				response needs, such as data collection, damage assessment, and oiled wildlife
				response;
										(viii)assesses—
										(I)the current state
				of real-time data available to mariners, including data on water level,
				currents, ice cover, ice floes, weather system tracking, weather forecasting,
				and other weather data;
										(II)whether a lack
				of timely weather information increases the risk of oil discharges; and
										(III)whether marine
				weather zones impact the risk of oil discharge; and
										(ix)includes such
				other information or recommendations as the Committee determines to be
				appropriate.
									(B)5-year
				updatesNot later than 5 years after the date of enactment of the
				Oil Spill Technology and Research Act of
				2013, and every 5 years thereafter, the Committee shall submit to
				Congress a report updating the information contained in the previous report
				submitted under subparagraph (A).
								(d)Research and
				development program
							(1)In
				generalIn carrying out the duties of the Committee under
				subsection (c)(1), the Committee shall establish a program to conduct oil
				pollution research and development.
							(2)Program
				elementsThe program established under paragraph (1) shall
				provide for research, development, and demonstration of new or improved
				technologies and methods that are effective in preventing, detecting,
				responding to, mitigating, and restoring damage from oil discharges and that
				protect the environment, including—
								(A)high priority
				research areas described in the reports under subsection (c)(2);
								(B)environmental
				effects of acute and chronic oil discharges on coastal and marine resources,
				including impacts on protected areas, such as sanctuaries, and protected
				species;
								(C)long-term effects
				of major discharges and the long-term cumulative effects of smaller endemic
				discharges;
								(D)new technologies
				to detect accidental or intentional overboard discharges;
								(E)response,
				containment, and removal capabilities, such as improved booms, oil skimmers,
				and storage capacity;
								(F)oil discharge
				risk assessment methods, including the identification of areas of high risk and
				potential risk reductions for the prevention of discharges;
								(G)capabilities for
				predicting the environmental fate, transport, and effects of oil discharges,
				including prediction of the effectiveness of discharge response systems to
				contain and remove oil discharges, and how these prediction capabilities vary
				by—
									(i)marine weather
				zone;
									(ii)degree of
				available marine weather data;
									(iii)weather
				factors, surface and wind currents, and seasonality;
									(iv)weather zones
				which have ice cover, ice floes, or other ice features;
									(v)environmental
				factors, such as naturally occurring oil consuming bacteria;
									(vi)bathymetric
				features, such as islands and atolls;
									(vii)class of crude
				oil; and
									(viii)mixed or
				thinned crude, such as diluted bitumen crude;
									(H)methods to
				restore and rehabilitate natural resources and ecosystem functions damaged by
				oil discharges;
								(I)potential impacts
				on ecosystems, habitat, and wildlife from the additional toxicity, heavy metal
				concentrations, and increased corrosiveness of mixed crude, such as diluted
				bitumen crude;
								(J)methods to
				restore and rehabilitate natural resources and ecosystem services damaged by
				oil discharges;
								(K)research and
				training, in consultation with the National Response Team, to improve the
				ability of industry and the Federal Government to remove an oil discharge
				quickly and effectively;
								(L)technology and
				method development for oil pollution prevention, such as improved blowout
				preventers and emergency shutoff equipment;
								(M)oil pollution
				technology evaluation; and
								(N)any other
				priorities identified by the Committee.
								(3)Implementation
				plan
								(A)In
				generalNot later than 180 days after the date of submission of
				the report under subsection (c)(2)(A), the Committee shall submit to Congress a
				plan for the implementation of the program required by paragraph (1).
								(B)Assessment by
				national academy of sciencesThe Chairperson of the Committee,
				acting through the Administrator of the National Oceanic and Atmospheric
				Administration, shall enter into an arrangement with the National Academy of
				Sciences under which the National Academy of Sciences shall—
									(i)provide advice
				and guidance in the preparation and development of the plan required by
				subparagraph (A); and
									(ii)assess the
				adequacy of the plan as submitted, and submit a report to Congress on the
				conclusions of the assessment.
									(e)Grant program
				in support of research and development program
							(1)In
				generalThe Under Secretary shall manage a program of competitive
				grants to universities or other research institutions, including State
				universities or research institutions and tribal biologists, or groups of
				universities or research institutions, or partnerships between public entities,
				nonprofit organizations, universities or other research institutions, for the
				purposes of conducting the program established under subsection (d).
							(2)Applications
				and conditionsIn conducting the program, the Under
				Secretary—
								(A)shall establish a
				notification and application procedure;
								(B)may establish
				such conditions and require such assurances as are appropriate to ensure the
				efficiency and integrity of the grant program; and
								(C)may provide
				grants under the program on a matching or nonmatching basis.
								(f)Advice and
				guidance
							(1)In
				generalThe Committee shall accept comments and input from State
				and local governments, tribal governments, industry representatives,
				institutions of higher education, and other stakeholders in carrying out the
				duties of the Committee under subsection (c).
							(2)Advisory
				councilThe Committee may establish an advisory council
				consisting of nongovernment experts and stakeholders for the purpose of
				providing guidance to the Committee on matters under this section.
							(g)FacilitationThe
				Committee may develop joint partnerships or enter into memoranda of agreement
				or memoranda of understanding with institutions of higher education, States,
				and other entities, including tribal biologists, to facilitate the program
				required by subsection (d).
						(h)Annual
				reportsNot later than 1 year after the date of enactment of the
				Oil Spill Technology and Research Act of
				2013, and annually thereafter, the Chairperson of the Committee
				shall submit to Congress a report that describes—
							(1)the activities
				carried out under this section during the preceding fiscal year; and
							(2)the activities
				that are proposed to be carried out under this section for the fiscal year
				during which the report is submitted.
							(i)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary of Commerce to carry out this section $2,000,000 for each of the
				fiscal years 2013 through 2016, to remain available until
				expended.
						.
			(b)Termination of
			 authority of interagency committee
				(1)In
			 generalThe Interagency Coordinating Committee on Oil Pollution
			 Research established under section 7001 of the Oil Pollution Act of 1990 (33
			 U.S.C. 2761) (as in effect on the day before the date of enactment of this
			 Act), and all authority of that Committee, terminate on the date of enactment
			 of this Act.
				(2)FundingAny
			 funds made available for the Interagency Coordinating Committee on Oil
			 Pollution Research described in paragraph (1) and remaining available as of the
			 date of enactment of this Act shall be transferred to and available for use by
			 the Federal Oil Spill Research Committee (as established under section 2(a) of
			 this Act), without further appropriation or fiscal year limitation.
				3.Response plan
			 update requirementSection
			 311(j)(5) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(j)(5)) is amended—
			(1)in subparagraph
			 (D)—
				(A)by amending
			 clause (v) to read as follows:
					
						(v)(I)be updated at least
				every 5 years;
							(II)require the use of the best available
				technology and methods to contain and remove, to the maximum extent
				practicable, a worst-case discharge (including a discharge resulting from fire
				or explosion), and to mitigate or prevent a substantial threat of such a
				discharge; and
							(III)be resubmitted for approval upon each
				update (which shall be considered to be a significant change to the response
				plan) under this
				clause;
							;
				(B)in clause (vi),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(vii)include planned
				and demonstrated investments in research relating to oil discharges, risk
				assessment, and development of technologies for oil discharge response and
				prevention.
						;
				and
				(2)by adding at the
			 end the following:
				
					(J)Technology
				standardsThe Coast Guard may establish requirements and issue
				guidance for the use of best available technology and methods under
				subparagraph (D)(v), which technology and methods shall be based on performance
				metrics and standards, to the maximum extent
				practicable.
					.
			4.Oil discharge
			 technology investment
			(a)In
			 generalThe Secretary of the Department in which the Coast Guard
			 is operating (referred to in this section as the Secretary) shall
			 establish a program for the formal evaluation and validation of oil pollution
			 containment and removal methods and technologies.
			(b)Approval
				(1)In
			 generalThe program shall establish a process for new methods and
			 technologies to be submitted, evaluated, and gain validation for use in
			 responses to discharges of oil and inclusion in response plans.
				(2)Consideration
			 of capabilityFollowing each validation of a method or technology
			 described in paragraph (1), the Secretary shall consider whether the method or
			 technology meets a performance capability warranting designation of a new
			 standard for best available methods or technology.
				(3)Lack of
			 validationThe lack of validation of a method or technology under
			 this section shall not preclude—
					(A)the use of the
			 method or technology in response to a discharge of oil; or
					(B)the inclusion of
			 the method or technology in a response plan.
					(c)Technology
			 clearinghouseEach method and technology validated under this
			 section shall be included in the comprehensive list of discharge removal
			 resources maintained through the National Response Unit of the Coast
			 Guard.
			(d)ConsultationIn
			 carrying out this section, the Secretary shall consult with—
				(1)the Secretary of
			 the Interior;
				(2)the Administrator
			 of the National Oceanic and Atmospheric Administration;
				(3)the Administrator
			 of the Environmental Protection Agency; and
				(4)the Secretary of
			 Transportation.
				5.Conforming
			 amendmentSection 5001(c)(4)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2731(c)(4)) is amended by striking
			 , as part of its responsibilities under section
			 7001(b)(2).
		
